MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                          Aug 24 2016, 9:50 am

regarded as precedent or cited before any                           CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amanda O. Blackketter                                    Gregory F. Zoeller
Blackketter Law, LLC                                     Attorney General of Indiana
Shelbyville, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joe E. Mourey,                                           August 24, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         73A04-1603-CR-599
        v.                                               Appeal from the Shelby Superior
                                                         Court
State of Indiana,                                        The Honorable Chris Monroe,
Appellee-Plaintiff.                                      Senior Judge
                                                         Trial Court Cause No.
                                                         73D01-1405-FB-33



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A04-1603-CR-599 | August 24, 2016   Page 1 of 4
                                          Statement of the Case
[1]   Joe Mourey (“Mourey”) appeals the trial court’s award of credit time for his

      pre-sentence incarceration. The trial court awarded Mourey seventy-seven (77)

      days of credit for pre-sentence incarceration but did not specify the award of an

      additional seventy-seven (77) of good time credit.1 Mourey requests that he

      receive credit for these additional days. However, pursuant to Robinson v. State,

      805 N.E.2d 783, 789 (Ind. 2004), where the trial court’s order fails to specify the

      additional good time credit, both courts and the Department of Correction

      (“DOC”) understand that these days are automatically awarded. We therefore

      find no error and affirm.


[2]   We affirm.


                                                         Issue
               Whether the trial court erred in calculating Mourey’s credit time
               for his pre-sentence incarceration.


                                                         Facts
[3]   In May 2014, the State charged Mourey with six counts. Mourey pleaded

      guilty to three counts, and the State dismissed the other charges. In June 2015,

      the trial court sentenced Mourey for the three convictions. Because Mourey




      1
        There are two different “time credits” that a defendant may earn: (1) “credit for time served[,]” which is
      the “credit toward the sentence a prisoner receives for time actually served[;]” and (2) “good time credit[,]”
      which is the “additional credit a prisoner receives for good behavior and educational attainment.” Purcell v.
      State, 721 N.E.2d 220, 222 (Ind. 1999), reh’g denied.

      Court of Appeals of Indiana | Memorandum Decision 73A04-1603-CR-599 | August 24, 2016               Page 2 of 4
      and the State disputed Mourey’s credit time, the trial court held a hearing on

      that issue after the sentencing hearing. Thereafter, the trial court awarded

      Mourey seventy-seven (77) days of accrued credit time for pre-sentence

      incarceration. The trial court’s order did not specify additional good time credit

      days. However, the Abstract of Judgment states that Mourey was awarded

      seventy-seven (77) days of accrued time credit as well as seventy-seven (77) days

      of good time credit. Mourey appeals the trial court’s failure to include the

      seventy-seven (77) days of good time credit in its sentencing order.


                                                  Decision
[4]   At the outset, we note that both parties agree that Mourey was entitled to

      seventy-seven (77) days of accrued credit for time served. They also both agree

      that Mourey is entitled to an additional seventy-seven (77) days of good time

      credit.


[5]   “Under the Indiana Penal Code, prisoners receive credit time that is applied to

      reduce their term of imprisonment.” Robinson v. State, 805 N.E.2d 783, 789

      (Ind. 2004). The time spent in confinement before sentencing applies toward a

      prisoner’s fixed term of imprisonment. Id. The amount of additional credit or

      good time credit is primarily determined by the prisoner’s credit time

      classification. Id. INDIANA CODE § 35-38-3-2 provides that the judgment of

      conviction must include the amount of credit, including credit time earned, for

      time spent in confinement before sentencing. In addition, the Indiana Supreme

      Court has interpreted INDIANA CODE § 35-38-3-2 “to require that a trial court’s

      judgment of conviction separately include both the amount of time spent by the
      Court of Appeals of Indiana | Memorandum Decision 73A04-1603-CR-599 | August 24, 2016   Page 3 of 4
      defendant prior to imposition of the sentence and also the amount of credit time

      earned in accordance with the defendant’s credit time class.” Robinson at 789.

      Sentencing judgments that report only days spent in pre-sentence confinement

      and fail to expressly designate credit time earned shall be understood by courts

      and by the DOC automatically to award the number of credit time days equal

      to the number of presentence confinement days. Id, at 792.


[6]   Here, Mourey “respectfully requests that he receive credit for the . . . additional

      seventy-seven (77) days for good time credit” because the trial court’s order

      included the seventy-seven (77) days of accrued credit time but did not

      specifically include the additional seventy-seven (77) days of good time credit.

      (Mourey’s Br. 5). However, pursuant to Robinson, both courts and the DOC

      understand the good time credit days are automatically awarded under these

      circumstances. The trial court did not err.2


[7]   We affirm.


      Bradford, J., and Altice, J., concur.




      2
         Mourey does not allege that DOC failed to give him the earned credit time. That would be a different
      issue. If that was the case, Mourey would have to demonstrate that he presented his argument through the
      relevant DOC administrative grievance process and that he exhausted his administrative remedies. See Young
      v. State, 888 N.E.2d 1253, 1254 (Ind. 2008).

      Court of Appeals of Indiana | Memorandum Decision 73A04-1603-CR-599 | August 24, 2016          Page 4 of 4